DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/17/2022 is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, Germain (US 2014/0351183 A1) failed to disclose generating a digital well plan, wherein generating the digital well plan comprises receiving information for a well, selecting one or more offset wells, accessing comparison results for the one or more offset wells, and generating the digital well plan based at least in part on at least a portion of the comparison results for the one or more offset wells; receiving the digital well plan; issuing drilling instructions for drilling the well based at least in part on the digital well plan; comparing acquired information associated with drilling of the well with well plan information of the digital well plan; and outputting results based at least in part on the comparing of the acquired information with the well plan information.
Instead, Germain discloses gathering sensor data regarding offset wells and context data regarding the offset wells, and placing the sensor data and context data into a data store; creating a reduced data set by identifying a correlation between data in the data store and an operational outcome in a drilling operation; creating a model based on the reduced data set; and predicting the operational outcome based on the model.
Regarding claim 14, the prior art of record, Germain (US 2014/0351183 A1) failed to disclose a system comprising: one or more processors; memory operatively coupled to the one or more processors; and processor-executable instructions stored in the memory and executable by at least one of the one or more processors to instruct the system to: generating a digital well plan, wherein generating the digital 
Instead, Germain discloses a system comprising a memory including instructions for gathering sensor data regarding offset wells and context data regarding the offset wells, and placing the sensor data and context data into a data store; creating a reduced data set by identifying a correlation between data in the data store and an operational outcome in a drilling operation; creating a model based on the reduced data set; and predicting the operational outcome based on the model.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/SYED A RONI/Primary Examiner, Art Unit 2194